
	

113 S2370 IS: Orphan Earmarks Act
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2370
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Coburn (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To rescind unused earmarks provided for the Department of Transportation, and for other purposes.  
	
	
		1.Short title
			This Act may be cited as the
		  Orphan Earmarks Act.2.Unused earmarks(a)DefinitionsIn this section—(1)the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code;(2)the term earmark means—(A)a congressionally directed spending item, as defined in rule XLIV of the Standing Rules of the
			 Senate; and(B)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives; and(3)the term unused DOT earmark means an earmark of funds provided for the Department of Transportation as to which more than 90
			 percent of the dollar amount of the earmark of funds remains available for
			 obligation at the end of the 9th fiscal year following the fiscal year
			 during which the earmark was made available.(b)Rescission of unused DOT earmarks(1)In generalExcept as provided in paragraph (2), effective on October 1 of the 10th fiscal year after funds
			 under an unused DOT earmark are made available, all unobligated amounts
			 made available  under the unused DOT earmark are rescinded.(2)ExceptionThe Secretary of Transportation may delay the rescission of amounts made available under an unused
			 DOT earmark for 1 year if the Secretary determines that an additional
			 obligation of the earmark is likely to occur during the 10th fiscal year
			 after funds under the unused DOT earmark are made available.(c)Agency-Wide identification and report(1)Agency identificationEach agency shall identify and submit to the Director of the Office of Management and Budget an
			 annual report regarding every project of the agency for which—(A)amounts are made available under an earmark; and(B)as of the end of a fiscal year, unobligated balances remain available.(2)Annual reportThe Director of the Office of Management and Budget shall submit to Congress and publically post on
			 the website of the Office of Management and Budget an annual report that
			 includes—(A)a listing and accounting for earmarks for which unobligated balances remain available, summarized
			 by agency, which shall include, for each earmark—(i)the amount of funds made available under the  original earmark;(ii)the amount of the unobligated balances that remain available;(iii)the fiscal year through which the funds are made available, if applicable; and(iv)recommendations and justifications for whether the earmark should be rescinded or retained in the
			 next fiscal year;(B)the number of rescissions resulting from this section and the annual savings resulting from this
			 section for the previous fiscal year; and(C)a listing and accounting for earmarks provided for the Department of Transportation scheduled to be
			 rescinded under subsection (b) at the end of the fiscal year during which
			 the report is submitted.
					
